Citation Nr: 1708153	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  12-33 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for radiculopathy of the right lower extremity, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for right foot plantar fasciitis, currently rated as 10 percent disabling.

4.  Entitlement to an increased compensable rating for an eye condition, characterized as central blur secondary to traumatic cataract.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to November 2001 and from January 2003 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is required prior to adjudication of the increased rating issues on appeal.  

As the most recent VA treatment records associated with the claims file are dated April 2009, updated VA treatment records must be obtained.

Additionally, the record shows that Veteran has received private treatment for his plantar fasciitis, lumbar spine disability, and lower extremity radiculopathy.  Indeed, it appears that he has received mostly private treatment, but the available records do not appear to be complete and the most recent private treatment records associated with the claims file are dated in June 2014.  On remand, those, and any other relevant, outstanding private treatment records identified by the Veteran should be sought.

Finally, as the appeal is being remanded for other reasons, the Veteran should be afforded new examinations to assess the current severity of his lumbar spine, right lower extremity radiculopathy, right plantar fasciitis, and eye disabilities.  The most recent VA examination for any disability was in June 2011.  As the most recent VA examinations were conducted nearly six years ago, and as the most recent treatment notes are dated in 2013 with the exception of a single note date in 2014, the Board finds that additional VA examinations are required to determine whether the Veteran is entitled to higher disability ratings for his disabilities on appeal.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional outstanding private treatment records that he wishes VA to obtain, to specifically include any outstanding records associated with private treatment he has received since service for his lumbar spine, right lower extremity radiculopathy, right plantar fasciitis, and eye disability, and advise him that he may submit any additional evidence or information he might have to support his claims, to include lay statements.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

In addition, obtain all outstanding VA treatment records dated since April 2009, if not since service, and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of his lumbar spine and right lower extremity radiculopathy disabilities.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.   

The examiner should also comment on the degree to which the Veteran's lumbar spine and right lower extremity radiculopathy would impair his ability to be employed.

The examiner should record the results of range of motion testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  Additionally, range of motion should be tested for the opposite undamaged joint, if applicable.  If the examiner is unable to conduct the required testing or concludes that any of the required testing is not necessary in this case, he or she should clearly explain why that is so.

A complete rationale for the opinions rendered must be provided.  If the requested opinions cannot be provided without resorting to speculation, please expressly indicate this and state why that is so.

3.  Schedule the Veteran for a VA examination to determine the current severity of his right plantar fasciitis disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

The examiner should also comment on the degree to which the Veteran's right plantar fasciitis would impair his ability to be employed.

A complete rationale for the opinions rendered must be provided.  If the requested opinions cannot be provided without resorting to speculation, please expressly indicate this and state why that is so.

4.  Schedule the Veteran for a VA examination to determine the current severity of his eye condition, characterized as central blur secondary to traumatic cataract.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

The examiner should also comment on the degree to which the Veteran's eye condition would impair his ability to be employed.

A complete rationale for the opinions rendered must be provided.  If the requested opinions cannot be provided without resorting to speculation, please expressly indicate this and state why that is so.

5.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




